                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                         )
                                                    )
           Plaintiff,                               )   Criminal Action No. 5: 96-033-DCR
                                                    )
  V.                                                )
                                                    )
  CARL E. SMITH,                                    )      MEMORANDUM ORDER
                                                    )
           Defendant.                               )

                                     *** *** *** ***

         Defendant Carl Smith has filed a motion for a sentence reduction under the First Step

Act of 2018 (“2018 Act”). [Record No. 248] Smith was convicted on August 26, 1996, of

conspiring to possess with intent to distribute cocaine base and cocaine, possessing with intent

to distribute cocaine base and cocaine, and aiding and abetting in violation of 21 U.S.C. §§

846 and 841 and 18 U.S.C. § 2. He was sentenced on November 22, 1996, to a 240-month

term of imprisonment, to be followed by a ten-year term of supervised release. [Record No.

64] Smith completed his term of imprisonment and commenced his period of supervised

release on August 29, 2013. However, on December 14, 2018, Smith’s term of supervision

was revoked because he violated the conditions of supervised release. [Record No. 245] As

a consequence, Smith is currently serving an 18-month term of imprisonment which will be

followed by a 7-year term of supervised release. [Record No. 247] His projected prison

release date is March 10, 2020. See https://www.bop.gov/inmateloc/ (last visited on May 20,

2019).




                                              ‐1-
          The Fair Sentencing Act of 2010 (“FSA”) amended 21 U.S.C. § 841 and increased the

amount of cocaine base needed to trigger the mandatory minimum sentences provided in the

statute. Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3, 2010). The FSA did not previously

apply retroactively, but the 2018 Act made the FSA retroactive. See Pub. L. No. 115-391, 132

Stat. 5194 (2018). As relevant to the present case, Section 404 of the 2018 Act states: “[a]

court that imposed a sentence for a covered offense may, on motion of the defendant, the

Director of the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-

220; 124 Stat. 2372) were in effect at the time the covered offense was committed.” Id. §

404(a).

          Section 404 provides that a term of incarceration may be reduced only for a covered

offense which is violation of a federal criminal statute, the penalties for which were modified

by section 2 or 3 of the FSA. Smith’s current term of imprisonment is not based on his original

cocaine conviction but as a result of his violation of supervised release which is not a covered

offense. Therefore, Smith is not eligible for relief under the 2018 Act. Accordingly, it is hereby

          ORDERED that Defendant Carl Smith’s motion for a sentence reduction [Record No.

248] is DENIED.

          Dated: May 21, 2019.




                                               ‐2-
